Citation Nr: 0703566	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-20 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back condition.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as depression.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from October 1965 until 
September 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 Rating Decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut.

Through his representative, the veteran has raised the issue 
of clear and unmistakable error in a September 1976 rating 
decision which denied service connection for a back 
condition.  This claim has not been adjudicated and as such 
is REFERRED to the RO for appropriate action.

The veteran submitted additional evidence, namely the private 
medical treatment records dating from January 2004 until 
November 2004.  The veteran also submitted a written waiver 
of review of that evidence by the agency of original 
jurisdiction and therefore referral to the RO of evidence 
received directly by the Board is not required. 38 C.F.R. § 
20.1304.  However, because the case is being remanded, the RO 
will have the opportunity to consider the evidence submitted 
to the Board in June 2006. See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part. 





REMAND

A preliminary review of the record discloses that further 
development is necessary.  Specifically, the duty to notify 
and duty to assist imposed by 38 U.S.C.A. §§ 5103, 5103(A) 
and 38 C.F.R. § 3.159 have not been satisfied.

The veteran seeks service connection for a back condition.  A 
rating decision dated in September 1976 denied service 
connection for a back condition.  This decision was not 
appealed and is final.  38 C.F.R. §§ 20.1100, 20.1103.  
Subsequently, the veteran applied to reopen his claim for 
service connection for a back condition and the RO denied the 
claim in a June 1999 rating decision indicating that no new 
and material evidence had been submitted.  This decision was 
also not appealed and has become final. 38 C.F.R. §§ 20.1100, 
20.1103.  Therefore the submission of "new and material" 
evidence is necessary in order to reopen the claims.  

During the pendency of the appeal, the Court of Appeals for 
Veterans Claims decided Kent v. Nicholson, 20 Vet. App. 1 
(2006).  This case holds that when a veteran applies to 
reopen a previously denied claim, VA must examine the bases 
for the denial in the prior decision and advise the claimant 
what evidence would be necessary to substantiate the element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  

A review of the record discloses that the veteran was not 
provided notice of what evidence is necessary to substantiate 
the element of service connection for which the claim was 
previously denied.  Therefore, this case must be remanded to 
ensure compliance with procedural requirements.  

Furthermore, there are missing medical records for both 
claims on appeal.  For example, an August 1974 psychiatric 
note from the VA Medical Center in West Haven, Connecticut 
related the veteran was initially admitted in the orthopedic 
section for back pain.  The 1974 West Haven VA medical 
records related to this orthopedic admission are not 
associated with the claims file.  

VA has a duty to obtain all relevant VA and Governmental 
records prior to adjudication of a claim.  38 U.S.C.A § 
5103A(c)(3); see Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(Observing that any VA treatment records that have been 
generated up to and including the date of the Board's 
decision, whether or not filed in the appellant's claims 
folder, are in the constructive possession of the Board and 
must be considered).

Additionally, the veteran in September 1998 indicated he 
enclosed records for a Dr. Hansen for treatment of his back 
condition but no records were enclosed.  Although the RO 
requested the veteran resend the records in February 1999, 
the veteran did not respond to the request.  An additional 
attempt should be made to obtain these records.  

Concerning the veteran's claim for entitlement to service 
connection for a psychiatric disorder, to include depression, 
a review of the record reveals the complete treatment records 
of William H. Hampton, M.D. are not associated with the 
claims file.  The record includes a November 2004 statement 
from the physician noting he treated the veteran for "many 
years," letters from the physician to the Social Security 
Administration which related treatment since September 1993 
and recently provided records from January 2004 until 
November 2004.  The complete records of Dr. Hampton are 
clearly relevant and should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will advise the veteran of 
what evidence would substantiate his 
petition to reopen his claims of service 
connection for back condition.  Apart from 
other requirements applicable under the 
Veterans Claims Assistance Act (VCAA), the 
RO/AMC will comply with the Kent ruling, 
and advise the veteran of the evidence and 
information that is necessary to reopen 
the claims and the evidence and 
information that is necessary to establish 
his entitlement to the underlying claims 
for the benefits sought by the claimant.  
In so doing, the RO/AMC will comply with 
any directives of the Veterans Benefits 
Administration and advise the claimant of 
the element or elements required to 
establish service connection that were 
found insufficient in the previous 
denials.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).

2.  The RO/AMC should contact the veteran 
and ask him to specify all medical care 
providers who treated him for a back 
condition and any psychological disorder.  
The RO/AMC should then obtain and 
associate with the claims file any records 
identified by the veteran that are not 
already associated with the claims file.  
The RO/AMC should specifically request 
medical records from the West Haven VA 
Medical Center and from Dr. Hansen; and 
associate these records with the claims 
file.

3.  The RO should obtain and associate 
with the claims file the complete medical 
records from Dr. Hampton at Greenwich 
Hospital dating from 1994.  

4.  The RO should take such additional 
development action as it deems proper with 
respect to the veteran's claims, including 
the conduct of any other appropriate VA 
examinations.

When the development requested has been completed, the 
veteran's petition to reopen his claims for service 
connection should again be reviewed by the RO on the basis of 
the additional evidence.  If the benefits sought are not 
granted, the veteran and his representative should be 
furnished a Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




 Department of Veterans Affairs


